Case 2:20-cv-05859-DMG-E Document 22 Filed 07/20/20 Page 1 of 12 Page ID #:466



                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
                                   CIVIL MINUTES—GENERAL

  Case No.      CV 20-5859-DMG (Ex)                                               Date    July 20, 2020

  Title Joseph Kishore, et al. v. Gavin Newsom, et al.                                           Page    1 of 12

  Present: The Honorable          DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                 KANE TIEN                                                       NOT REPORTED
                 Deputy Clerk                                                     Court Reporter

      Attorneys Present for Plaintiff(s)                                Attorneys Present for Defendant(s)
               None Present                                                       None Present

 Proceedings: IN CHAMBERS—ORDER       RE                            PLAINTIFFS’            MOTION          FOR
              PRELIMINARY INJUNCTION [11]

                                          I.
                         FACTUAL AND PROCEDURAL BACKGROUND

         Plaintiffs Joseph Kishore and Norissa Santa Cruz seek a preliminary injunction: (1)
 preventing the State of California from enforcing its requirement that independent candidates for
 president and vice president of the United States obtain a certain number of signatures before they
 may appear on the general election ballot; and (2) requiring California to place them on the general
 election ballot or institute new, more lenient, ballot access measures that Plaintiffs could satisfy.
 See Compl. [Doc. # 1]. After considering two Applications for a Temporary Restraining Order
 (“TRO”) filed by Plaintiffs, the Court declined to issue a TRO, and instead construed Plaintiff’s
 second TRO Application as a Motion for Preliminary Injunction (“MPI”) so that Defendants Gavin
 Newsom and Alex Padilla could have additional time to file a proper response.1 Order re TRO
 Application 2 [Doc. # 13]. The matter is now fully briefed and the Court held a videoconference
 hearing on July 20, 2020. Opp. [Doc. # 16]; Reply [Doc. # 20]. The facts underlying Plaintiff’s
 MPI are as follows.

         Kishore and Santa Cruz are the Socialist Equality Party’s candidates for president and vice
 president of the United States. Kishore Decl. at ¶ 1 [Doc. # 11-2]; Santa Cruz Decl. at ¶ 1[Doc. #
 11-3]. In January 2020, Plaintiffs filed their statement of candidacy with the Federal Election
 Commission and publicly announced their candidacy on the World Socialist Web Site, a prominent
 socialist online publication. Kishore Decl. at ¶ 3.

          In California, independent candidates for President and Vice President of the United States
 may appear on the general election ballot if they are able to collect “nomination papers” signed by
 at least one percent of the number of voters registered during the previous general election. Cal.
          1
            Plaintiffs have sued Newsom and Padilla in their official capacities as the Governor of California and
 Secretary of State of California, respectively. See Compl.

  CV-90                                 CIVIL MINUTES—GENERAL                        Initials of Deputy Clerk KT
Case 2:20-cv-05859-DMG-E Document 22 Filed 07/20/20 Page 2 of 12 Page ID #:467



                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

  Case No.     CV 20-5859-DMG (Ex)                                       Date    July 20, 2020

  Title Joseph Kishore, et al. v. Gavin Newsom, et al.                                 Page    2 of 12

 Elec. Code §§ 8400, 8303, 8304. For this election cycle, such candidates must collect at least
 196,964 signatures from registered voters. Delucchi Decl., Ex. 1 (“Nomination Requirements”)
 at 2-3. The candidates must collect and submit the signatures within a 105-day period, which runs
 in this case from April 24, 2020 to August 7, 2020. Cal. Elec. Code § 8403.

        Plaintiffs claim that they always intended to meet this requirement, and were confident that
 they could do so. Their campaign staff organized a “series of in-person meetings in Michigan and
 California to launch the campaign.” Id. They held events at the University of Michigan and at
 Wayne State University in late February 2020, and their “campaign staff promoted these events
 widely at both campuses and also at workplaces and public locations in the surrounding areas.”
 Id. In the first week of March, Kishore made campaign stops in Berkeley, Santa Cruz, Los
 Angeles, and San Diego, California. Id. at ¶ 4.

        After the California campaign stops, Plaintiffs’ campaign “decided to cancel all subsequent
 public events and campaign activity, including ballot gathering initiatives, in order to protect
 volunteers, staff and the public at large from spreading the coronavirus.” Id. at ¶ 5. The decision
 to cease campaign activity prevented Plaintiffs from pursuing a strategy of “aggressive”
 campaigning in California “later in the spring and summer.” Id.

          Their decision to suspend campaign activity took place around the same time that Governor
 Newsom, on March 4, 2020, declared a state of emergency in California to allow state agencies to
 better prepare for and combat the spreading coronavirus pandemic. Chang Decl., Ex. 2 [Doc. #
 17-2]. The Governor then issued a statewide “stay-at-home” order on March 19, 2020. Id. The
 March 19, 2020 order stated that Californians working in 16 areas identified by the United States
 Department of Homeland Security (“DHS”) as critical, or “essential,” could continue their work
 despite the order. Id.; Chang Decl., Ex. 4 [Doc. # 17-4]. DHS’s guidance included as one category
 of essential workers “[e]lections personnel to include both public and private sector elections
 support.” Chang Decl., Ex. 4 at 13. While the DHS guidance itself stated that the list of essential
 workers is intended to be “advisory in nature” and should not be considered “a federal directive,”
 id. at 2, Governor Newsom’s “order[ed]” that individuals working in the 16 essential areas may
 continue to work during the duration of the stay-at-home order. Chang Decl., Ex. 2 at 2-3.
 California’s State Public Health Officer also explicitly designated “[e]lections personnel” as
 essential workers in a separate order. Chang Decl., Ex. 5 at 11 [Doc. # 17-5].

         As of May 1 and June 5, 2020, the “Stay home Q&A” page of California’s website
 containing information about the pandemic stated “the collection and dropoff of ballots” and
 “election-related activities” are “essential activit[ies].” Quirarte Decl. at ¶¶ 5, 9 [Doc. # 18]. On


  CV-90                             CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
Case 2:20-cv-05859-DMG-E Document 22 Filed 07/20/20 Page 3 of 12 Page ID #:468



                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

  Case No.     CV 20-5859-DMG (Ex)                                        Date    July 20, 2020

  Title Joseph Kishore, et al. v. Gavin Newsom, et al.                                   Page    3 of 12

 June 5, the website added language to further clarify that “the collection of signatures to qualify
 candidates or measures for the ballot” also are “essential activit[ies].” Id. at ¶ 9.

         Plaintiffs claim that these orders and recommendations from State and local officials
 “underscore the fact that had Plaintiffs and their supporters attempted to publicly petition to obtain
 signatures for ballot access, they would have severely jeopardized not only their own health and
 lives, but those of the public as well.” MPI at 8 [Doc. # 11]. Rather than take those risks, Plaintiffs
 chose not to collect signatures. Santa Cruz Decl. at ¶¶ 12-13. Indeed, to date, Plaintiffs have
 gathered none. Compl. at ¶ 32.

                                               II.
                                        LEGAL STANDARD

         Litigants seeking preliminary injunctive relief must show that: (1) they are likely to
 succeed on the merits of their claim; (2) they are likely to suffer irreparable harm in the absence
 of preliminary relief; (3) the balance of equities tips in their favor; and (4) an injunction is in the
 public interest. Toyo Tire Holdings of Ams. Inc. v. Cont’l Tire N. Am., Inc., 609 F.3d 975, 982
 (9th Cir. 2010) (citing Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7 (2008)). When the
 government is a party, “these last two factors merge.” Drakes Bay Oyster Co. v. Jewell, 747 F.3d
 1073, 1092 (9th Cir. 2014).

          Normally, a preliminary injunction is also appropriate when a plaintiff raises “serious
 questions going to the merits,” demonstrates that “the balance of hardships tips sharply in the
 plaintiff’s favor,” and “shows that there is a likelihood of irreparable injury and that the injunction
 is in the public interest.” Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1135 (9th Cir.
 2011) (quoting The Lands Council v. McNair, 537 F.3d 981, 987 (9th Cir. 2008)). But Plaintiffs
 seeking a mandatory, as opposed to a prohibitory, injunction, must carry a “doubly demanding
 burden.” Garcia v. Google, Inc., 786 F.3d 733, 740 (9th Cir. 2015). They must demonstrate “that
 the law and facts clearly favor [their] position, not simply that [they are] likely to succeed.” Id.
 In the Ninth Circuit, mandatory injunctions are “particularly disfavored.” Stanley v. Univ. of So.
 Cal., 13 F.3d 1313, 1320 (9th Cir. 1994).

                                                III.
                                            DISCUSSION

        Plaintiffs argue that California should permit them to appear on the general election ballot
 because enforcing the statutory signature requirement in light of the pandemic and the state’s
 response to it would be a violation of their First and Fourteenth Amendment rights to ballot access.

  CV-90                              CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk KT
Case 2:20-cv-05859-DMG-E Document 22 Filed 07/20/20 Page 4 of 12 Page ID #:469



                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

  Case No.     CV 20-5859-DMG (Ex)                                        Date   July 20, 2020

  Title Joseph Kishore, et al. v. Gavin Newsom, et al.                                  Page    4 of 12

 See MPI.Compl. at ¶¶ 40-42. The legal framework for analyzing constitutional challenges to state
 election regulations is well established.

          When considering when a state election regulation violates a constitutional right, courts
 “must weigh the character and magnitude of the burden the State’s rule imposes on those rights
 against the interests the State contends justify that burden, and consider the extent to which the
 State’s concerns make the burden necessary.” Timmons v. Twin Cities Area New Party, 520 U.S.
 351, 351 (1997). Election laws that “impose a severe burden on associational rights are subject to
 strict scrutiny,” and courts should uphold them “only if they are narrowly tailored to serve a
 compelling state interest.” Washington State Grange v. Washington State Republican Party, 552
 U.S. 442, 451 (2008). If the state law “imposes only modest burdens, however, then ‘the State’s
 important regulatory interests are generally sufficient to justify reasonable, nondiscriminatory
 restrictions’ on election procedures.” Id. (citing Anderson v. Celebrezze, 460 U.S. 780, 788
 (1983)). To determine the weight of the burden that an election regulation places on a candidate
 seeking ballot access, courts in the Ninth Circuit should examine “whether, in light of the entire
 statutory scheme regulating ballot access, ‘reasonably diligent’ candidates can normally gain a
 place on the ballot, or whether they will rarely succeed in doing so.” Nader v. Brewer, 531 F.3d
 1028, 1035 (9th Cir. 2008).

        The Ninth Circuit has “repeatedly upheld as ‘not severe’ restrictions that are generally
 applicable, evenhanded, politically neutral, and protect the reliability and integrity of the election
 process.” Pub. Integrity All., Inc. v. City of Tucson, 836 F.3d 1019, 1024 (9th Cir. 2016). Indeed,
 “voting regulations are rarely subject to strict scrutiny.” Chamness v. Bowen, 722 F.3d 1110, 1116
 (9th Cir. 2013). Nonetheless, restrictions that “significantly impair access to the ballot” are
 considered “severe.” Rubin v. City of Santa Monica, 308 F.3d 1008, 1015 (9th Cir. 2002).

 A.       The Burden on Plaintiffs is Less Than Severe

         The Court must first determine whether Plaintiffs have shown that the “law and the facts
 clearly favor their position” that even a “reasonably diligent” candidate would rarely succeed in
 gaining access to the ballot under the current circumstances. Garcia, 786 F.3d at 740; Nader, 531
 F.3d at 1035. They have not.

         Under Nader, courts gauge diligence “in light of the entire statutory scheme regulating
 ballot access.” Nader, 531 F.3d at 1035 (emphasis added). While Plaintiffs focus on the signature
 requirement for independent candidates discussed above, gathering signatures does not appear to
 be the only statutory avenue for a non-major party candidate to appear on the general election
 ballot. De La Fuente v. Padilla, 930 F.3d 1101, 1105 (9th Cir.), cert. denied, 140 S. Ct. 676 (2019)

  CV-90                             CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk KT
Case 2:20-cv-05859-DMG-E Document 22 Filed 07/20/20 Page 5 of 12 Page ID #:470



                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

  Case No.      CV 20-5859-DMG (Ex)                                         Date   July 20, 2020

  Title Joseph Kishore, et al. v. Gavin Newsom, et al.                                    Page    5 of 12

 (“Non-major party candidates can access California’s ballot in three ways: as minor party
 candidates, write-in candidates, or independent candidates: as minor party candidates, write-in
 candidates, or independent candidates. ”). California’s Election Code also provides that “[a] party
 is qualified to participate in a presidential general election” if:

             on or before the 102nd day before a presidential general election, it appears
             to the Secretary of State, as a result of examining and totaling the statement
             of voters and their declared political preference transmitted to him or her by
             the county elections officials, that voters equal in number to at least 0.33
             percent of the total number of voters registered on the 123rd day before the
             presidential general election have declared their preference for that party.

 Cal. Elec. Code § 5151(c)(1). To meet this so-called qualification requirement, Plaintiffs would
 have to demonstrate that about 68,000 Californians have registered as Socialist Equality Party
 voters. See Common Sense Party v. Padilla, 2020 WL 3491041, at *2 (E.D. Cal. June 26, 2020).
 Since the general election will take place on November 3, 2020, the deadline for demonstrating
 sufficient voter registrations is July 24, 2020.

        There are many ways to drum up voter registration, several of which do not require in-
 person contact, appearing in public, leaving the home, or the use of the mails, which Plaintiffs
 decry as prohibitively expensive. See Reply at 10-11 (estimating that it would cost about $20
 million to collect the necessary number of signatures through a mail-only effort). As the Court in
 Common Sense explained:

             Political bodies also may solicit voter registration through the internet in
             various ways. Through efforts similar to sending voter-registration cards
             through the mail, political bodies may send links to the Secretary of State’s
             voter-registration page in targeted emails to persons who request them, or in
             unsolicited mass emails. . . . For example, a political body may send
             unsolicited mass emails that ask people to register to vote, or to re-register to
             indicate a preference for that political body with a link to the political body’s
             own website, which may then have a link to the Secretary of State’s voter-
             registration page.

             Finally, in addition to targeted and mass mailings and emails, political bodies
             may also use traditional and social media to communicate with voters or
             potential voters and to solicit those voters to register or re-register a
             preference for the political bodies.

  CV-90                               CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk KT
Case 2:20-cv-05859-DMG-E Document 22 Filed 07/20/20 Page 6 of 12 Page ID #:471



                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
                                   CIVIL MINUTES—GENERAL

  Case No.      CV 20-5859-DMG (Ex)                                              Date    July 20, 2020

  Title Joseph Kishore, et al. v. Gavin Newsom, et al.                                          Page    6 of 12


 Common Sense, 2020 WL 3491041, at *2. Plaintiffs in this case also appear to have a method of
 generating voter registration that the Common Sense plaintiffs did not—Kishore states that his
 “movement’s publication, the World Socialist Web Site, is read by over 1.5 million people each
 month, with many thousands of daily readers in California.” Kishore Decl. at ¶ 14.

          Plaintiffs do not contend that they have attempted to gain ballot access under section
 5151(c).2 Nor do they respond to Defendants’ contention that section 5151(c) ballot access would
 be a more attractive avenue for candidates who are understandably concerned about the health
 risks, and risk of violating California’s stay-at-home order, associated with in-person campaigning
 during the coronavirus pandemic. See Opp. at 19. The Court therefore cannot know, based on the
 current record, whether a reasonably diligent candidate would normally succeed in gaining ballot
 access through section 5151(c) qualification, as opposed to in-person signature gathering under
 section 8400. Since Plaintiffs must show that the law and facts are clearly in their favor to succeed,
 their failure to pursue section 5151(c) ballot access indicates a lack of diligence.

          Furthermore, Plaintiffs have not justified their delay in taking action to appear on the ballot
 despite the pandemic. As other courts in this circuit have held, months-long delays in filing for
 interim injunctive relief militate against the issuance of such relief. Lydo Enterprises, Inc. v. City
 of Las Vegas, 745 F.2d 1211, 1213 (9th Cir. 1984) (“A delay in seeking a preliminary injunction
 is a factor to be considered in weighing the propriety of relief.”); Rovio Entm't Ltd. v. Royal Plush
 Toys, Inc., 907 F. Supp. 2d 1086, 1097 (N.D. Cal. 2012). Plaintiffs claim that they suspended in-
 person campaign activities “shortly after” returning from campaign events in early March due to
 concerns relating to the pandemic. Kishore Decl. at ¶ 4. And they were plainly aware of Governor
 Newsom’s executive orders in March that declared a state of emergency and mandated that non-
 essential workers remain in their homes. See id. at ¶¶ 6-8. Plaintiffs argue that California’s initial
 guidance, which stated vaguely that “elections personnel” were essential workers, most likely
 referred to state employees working to facilitate elections rather than private campaign staff. But
 even assuming that is true, California clarified in early May and early June that “election-related
 activities” and signature gathering were essential activities exempted from the stay-at-home
 mandate.

         Moreover, there is no evidence in the record that Plaintiffs ever reached out to any
 California election officials to seek guidance on how the pandemic and stay-at-home orders would
 impact their ballot-access efforts. Indeed, Plaintiffs concede that they “never saw any” of the
 online guidance to which Defendants refer “before they were attached to Defendants’ opposition.”
          2
            The Court has not found any evidence in the record of how many people in California are registered as
 Socialist Equality Party voters.

  CV-90                                 CIVIL MINUTES—GENERAL                        Initials of Deputy Clerk KT
Case 2:20-cv-05859-DMG-E Document 22 Filed 07/20/20 Page 7 of 12 Page ID #:472



                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                    CIVIL MINUTES—GENERAL

  Case No.       CV 20-5859-DMG (Ex)                                                 Date     July 20, 2020

  Title Joseph Kishore, et al. v. Gavin Newsom, et al.                                               Page     7 of 12

 Reply at 15. Instead, it appears that Plaintiffs took no action regarding their ability to appear on
 the general election ballot until they filed this lawsuit on June 30, 2020—more than three months
 after suspending campaign activity and more than two months after the signature gathering period
 began. These unexplained delays in protecting their ability to appear on the ballot also counsel
 against granting Plaintiffs’ motion.

         Additionally, the cases on which Plaintiffs rely to support their diligence argument are
 meaningfully distinguishable. Plaintiffs rest their argument primarily on the Sixth Circuit’s
 unpublished opinion in Esshaki. . There a Michigan congressional candidate sued Michigan’s
 governor, claiming that the “combination of the State’s strict enforcement of the ballot-access
 provisions and the Stay-at-Home Orders imposed a severe burden on [his] ballot access.” 2020
 WL 2185553, at *1 Michigan’s stay-at-home order made no exception for First Amendment
 activity and “remained in place through” the applicable signature submission deadline. See
 Thompson v. Dewine, 959 F.3d 804, 809 (6th Cir. 2020). The court ruled that, under those
 circumstances, Michigan’s government effectively excluded the plaintiff from the congressional
 ballot by ensuring that he would not gather the required number of signatures before the deadline.
 Esshaki, 2020 WL 2185553, at *1.

         In a later decision, the Sixth Circuit contrasted the Michigan order with its Ohio
 counterpart, which “specifically exempted conduct protected by the First Amendment from its
 stay-at-home orders,” and permitted the plaintiffs to continue their ballot-access efforts.
 Thompson, 959 F.3d at 809. That distinction, according to the Sixth Circuit, was the difference
 between an executive order that “virtually exclude[d]” individuals from the ballot and one that did
 not. Id. But the Thompson court went a step further and reasoned that, even if Ohio’s stay-at-
 home order operated to prevent the plaintiffs from engaging in First Amendment activity, the fact
 that Ohio rescinded the order five weeks before the applicable deadline “undermine[d the
 p]laintiffs’ argument that the State has excluded them from the ballot.” Id. at 810.

         California’s combination of ballot-access laws and stay-at-home guidance is more like
 Ohio’s than Michigan’s. Whereas Michigan’s order did not designate election-related activities
 as essential, and therefore exempt from, its stay-at-home mandate, California’s order and
 subsequent guidance arguably did so from the outset, and certainly did so by June 5, 2020.3 See
 Thompson, 959 F.3d at 809; Common Sense, 2020 WL 3491041, at *8 (describing Michigan’s
 stay-at-home order as “fundamentally dissimilar” to California’s). Moreover, California began

          3
             The Court acknowledges that, as discussed above, California’s stay-at-home order may have initially caused
 some confusion about whether private election campaign staff were essential workers, or whether the “essential”
 designation applied only to state election employees. But California remedied any such confusion by June 5, 2020 at
 the latest. At that point, it was clear that the state considered ballot-access-related campaign activity essential.

  CV-90                                   CIVIL MINUTES—GENERAL                          Initials of Deputy Clerk KT
Case 2:20-cv-05859-DMG-E Document 22 Filed 07/20/20 Page 8 of 12 Page ID #:473



                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

  Case No.     CV 20-5859-DMG (Ex)                                        Date    July 20, 2020

  Title Joseph Kishore, et al. v. Gavin Newsom, et al.                                   Page    8 of 12

 relaxing its stay-at-home order on May 8, 2020. Governor Newsom Provides Update on
 California’s Progress Towards Stage 2 Reopening, Office of Governor Gavin Newsom, May 4,
 2020, available at https://www.gov.ca.gov/2020/05/04/governor-newsom-provides-update-on-
 californias-progress-toward-stage-2-reopening/. While the State has since reversed some of its
 efforts to reopen, over nine weeks elapsed between the dates when California began reopening and
 when it reversed course. Guidance on Closure of Sectors in Response to COVID-19 July 13, 2020,
 California     Department      of    Public    Health,    July   13,     2020,    available    at
 https://www.cdph.ca.gov/Programs/CID/DCDC/Pages/COVID-19/Guidance-of-Closure-of-
 Sectors-in-Response-to-COVID-19.aspx.

         Ballot-access laws in California also appear different from those in Michigan and Ohio
 since, as discussed above, non-major party candidates can gain access to the ballot through voter
 registration efforts that would not be affected by executive orders restricting physical location or
 activity. Common Sense, 2020 WL 3491041, at *8 (noting that Michigan’s order “left no room
 for electronic submissions”). Esshaki therefore does not require the Court to enjoin California
 from enforcing the requirements that Plaintiffs challenge.

         Plaintiffs also rely on Idaho v. Little, in which a district court enjoined Idaho from
 enforcing its signature collection laws relating to ballot initiatives. 2020 WL 3490216 (D. Idaho
 June 26, 2020) at *7. Plaintiffs first argue that the Ninth Circuit’s decision not to stay the district
 court’s order pending its consideration of the appeal’s merits somehow suggests that the circuit
 court agrees with the district court’s conclusion. Reply at 17. Not so. The Ninth Circuit’s ruling
 was entirely procedural—it has not yet opined whether the district court’s decision was
 appropriate. Moreover, Little is also meaningfully distinguishable from this case. Idaho requires
 petitioners seeking to place an initiative on the ballot to gather “in-person signatures.” Little, 2020
 WL 3490216, at *2. Like Michigan, Idaho issued a stay-at-home order during the signature-
 gathering period that “did not include an exception for First Amendment activities.” Id. The
 record in that case also indicated that the plaintiffs made several efforts to reach out to state
 officials in search of guidance as to how to continue their ballot-access efforts in light of the
 pandemic and Idaho’s election laws. Id. at *4-5. Officials responded that Idaho law made no
 allowances for online or electronic measures for ballot access and stated that “the Governor’s
 Office has no intention of taking executive action on this matter.” Id. In reviewing the plaintiffs’
 constitutional challenge, the Court ruled that, despite the plaintiffs’ reasonable diligence in
 pursuing access to the ballot in the face of the ongoing pandemic, they could not appear on the
 ballot without violating Idaho law. Id. at *9. But those are not this case’s facts. Plaintiffs could
 have pursued online means of appearing on the ballot, California’s stay-at-home order permitted
 in-person campaign activity to proceed (with reasonable safety precautions such as social


  CV-90                              CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk KT
Case 2:20-cv-05859-DMG-E Document 22 Filed 07/20/20 Page 9 of 12 Page ID #:474



                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES—GENERAL

  Case No.       CV 20-5859-DMG (Ex)                                                   Date     July 20, 2020

  Title Joseph Kishore, et al. v. Gavin Newsom, et al.                                                Page      9 of 12

 distancing and face masks), and Plaintiffs made no effort to seek guidance from state officials on
 how to continue their campaign during the pandemic.4

         Plaintiffs also argue that, regardless of state-mandated restrictions, California’s ballot-
 access laws are unconstitutional as applied to them because the signature requirement would force
 them and their campaign staff to choose between gathering the necessary signatures and taking the
 necessary precautions to avoid contracting and spreading the coronavirus. Reply at 6-7. No court
 appears to have held that a state election law violated a plaintiff’s constitutional rights solely due
 to the coronavirus pandemic’s impact on normal campaign activities (as opposed to a state’s
 executive orders in response to the pandemic combined with preexisting election regulations). To
 the contrary, at least one circuit has concluded that states cannot be responsible for the existence
 and impact of the virus itself. See Thompson, 959 F.3d at 810 (“[W]e must remember, First
 Amendment violations require state action. So we cannot hold private citizens’ decisions to stay
 home for their own safety against the State. Because the State has not excluded Plaintiffs from the
 ballot, the burden imposed on them by the State’s initiative requirements cannot be severe.”)
 (internal citations omitted); Common Sense, 2020 WL 3491041, at *7.

         This argument also ignores the fact that other ballot initiatives have managed to obtain
 nearly one million signatures each during a signature-gathering period that overlapped with the
 pandemic’s explosion in California. See Delucchi Decl. at ¶¶ 4, 16-19. Plaintiffs argue that the
 signature-gathering period for those ballot initiatives ran from December 2019 to June 2020, and
 therefore began before the pandemic started to impact daily life in this state. Reply at 9. But that
 argument is based on Plaintiffs’ speculation alone. See id. Given that it is Plaintiffs’ burden to
 demonstrate that the facts and law clearly support their request for a mandatory injunction, their
 unfounded belief that each ballot initiative collected most or all of their 900,000-or-so signatures
 before March or April 2020 is unpersuasive.5
           4
             While Plaintiffs’ concern about in-person contact with potential voters is understandable during a pandemic,
 they have not met their burden of demonstrating that such contact would be deadly when undertaken with
 recommended safety precautions, such as social distancing, the wearing of face coverings, and proper hygiene. For
 example, during the pandemic, consumers regularly are required to line up outside of grocery stores and other open
 public establishments at least six feet apart—nothing would have prevented Plaintiffs’ signature gatherers from
 distributing leaflets, posting signs, or otherwise engaging with interested voters (from a safe distance) on how they
 may sign nominating petitions or register to vote near the entrance to a supermarket, train station, or other public
 place. Nor have Plaintiffs satisfied the Court that an electronic-based outreach by its supporters and organizers could
 not have been mounted.
          5
            Plaintiffs also argue that one of the ballot initiatives’ proponents has decided to postpone their initiative
 until the 2022 election “in light of the pandemic.” Reply at 9-10. But, by Plaintiffs’ own description, the proponents’
 concern appears to be the safe and smooth operation of the 2020 election itself, not its ability to collect enough
 signatures to appear on the ballot. See Reply at 10 n.3.

  CV-90                                    CIVIL MINUTES—GENERAL                           Initials of Deputy Clerk KT
Case 2:20-cv-05859-DMG-E Document 22 Filed 07/20/20 Page 10 of 12 Page ID #:475



                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                    CIVIL MINUTES—GENERAL

  Case No.       CV 20-5859-DMG (Ex)                                                  Date     July 20, 2020

  Title Joseph Kishore, et al. v. Gavin Newsom, et al.                                                Page     10 of 12

         In sum, Plaintiffs have not shown that they exercised reasonable diligence to maximize
 their efforts to appear on the ballot in November 2020. The Court therefore concludes that
 California’s ballot-access requirements and stay-at-home orders do not “significantly impair”
 Plaintiffs’ access to the ballot. Rubin, 308 F.3d at 1015. As a result, the burden that those laws
 place on Plaintiff is less than severe, and the Court must analyze the laws’ constitutionality using
 the “less exacting” standard. De La Fuente, 930 F.3d at 1106.

 B.       California’s Regulatory Interests Justify its Ballot Access Laws and Stay-at-Home
          Mandates

         As discussed above, election laws that impose less-than-severe burdens are constitutional
 so long as the State’s regulatory interests are important and the restrictions at issue are reasonable,
 even-handed, and nondiscriminatory. Washington State Grange, 552 U.S. at 451; Pub. Integrity
 All., 836 F.3d at 1024. It is beyond debate that states have a “right to require candidates to make
 a preliminary showing of substantial support in order to qualify for a place on the ballot.” Munro
 v. Socialist Workers Party, 479 U.S. 189, 194 (1986). This circuit recognizes that right as
 important. De La Fuente, 930 F.3d at 1106 (“The Supreme Court has long recognized the
 important state interest in requiring some preliminary showing of a significant modicum of support
 and in avoiding confusion, deception, and even frustration of the democratic process at the general
 election.”) (internal quotations omitted).

         The Ninth Circuit also recently determined in De La Fuente that, under normal
 circumstances, the very regulations that Plaintiffs challenge are constitutional because they
 “reasonably relate to California’s important regulatory interests in managing its democratic
 process and are proportionate to California’s large voter population.” Id. at 1105 (analyzing the
 plaintiffs’ constitutional challenge under the “less exacting standard”). The question then becomes
 whether the calculation changes under the unusual conditions that currently confront Plaintiffs and
 the State. The Court concludes that it does not.

         Plaintiffs argue that the election laws are not even-handed and nondiscriminatory in this
 case because they allow major party candidates to simply file a form to gain ballot access while
 requiring non-major party candidates to undergo serious risk to gather signatures.6 Reply at 6.

        6
          At least one court has disagreed with that characterization of Plaintiffs’ options. The Sixth Circuit in
 Thompson reasoned that:

             Plaintiffs’ claim effectively boils down to frustration over failing to procure as many
             signatures for their petitions (because of social distancing and reduced public crowds) as they
             would without the pandemic. But that’s not necessarily true. There’s no reason that

  CV-90                                   CIVIL MINUTES—GENERAL                           Initials of Deputy Clerk KT
Case 2:20-cv-05859-DMG-E Document 22 Filed 07/20/20 Page 11 of 12 Page ID #:476



                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
                                      CIVIL MINUTES—GENERAL

  Case No.        CV 20-5859-DMG (Ex)                                                    Date     July 20, 2020

  Title Joseph Kishore, et al. v. Gavin Newsom, et al.                                                   Page     11 of 12

 This argument misses the point because the laws that Plaintiffs challenge apply only to
 independent candidates. De La Fuente, 930 F.3d at 1104. California has determined that major
 political parties have demonstrated the requisite “modicum of support” that justifies their place on
 the ballot. In seeking to streamline the ballot and reduce voter confusion, the State implemented
 methods through which “[n]on-major party candidates can access California’s ballot.” Id. at 1105.
 Even during the current pandemic, these apply equally and even-handedly to all non-major party
 candidates. As the court made clear in De La Fuente, the fact that the requirements operate to
 exclude a given candidate from the ballot does not mean that the statutory scheme is
 unconstitutional. Id. (“Although De La Fuente argues that his individual burden is severe
 because he might not appear on the ballot, California’s overall scheme does not significantly
 impair ballot access.”).

        On balance, Plaintiffs have not made the required strong showing that California’s election
 law scheme and stay-at-home orders are unreasonable, unequal, or discriminatory. The Court
 therefore cannot rule that they are unconstitutional or issue a mandatory injunction preventing
 California from enforcing them and inserting Plaintiffs’ names onto the ballot.7 Because Plaintiffs
 have not demonstrated a likelihood of success on the merits of their claims, the Court need not
 discuss the remaining Winter factors.




              Plaintiffs can’t advertise their initiatives within the bounds of our current situation, such as
              through social or traditional media inviting interested electors to contact them and bring the
              petitions to the electors’ homes to sign. Or Plaintiffs could bring their petitions to the public
              by speaking with electors and witnessing the signatures from a safe distance, and sterilizing
              writing instruments between signatures.

 Thompson v. Dewine, 959 F.3d 804, 810 (6th Cir. 2020). Plaintiffs have not satisfactorily addressed the feasibility of
 these methods of gathering signatures in their MPI.
          7
             At the hearing on this matter, Plaintiffs confirmed that they seek a mandatory injunction. Plaintiffs argued
 that, if the Court simply prevented California from enforcing the ballot access laws that Plaintiffs challenge, they
 would simply have no means of appearing on the ballot. Plaintiffs asserted that the Court should therefore proceed
 one step further by affirmatively ordering California to place them on the ballot or, in the alternative, order California
 to adopt an easier-to-satisfy access requirement. But these options extend far beyond any relief granted by courts in
 cases that Plaintiffs cite (or in any that the Court has encountered in its own independent review of the case law).
 Indeed, the case on which Plaintiffs primarily rely, Esshaki v. Whitmer, makes clear that “federal courts have no
 authority to dictate to the States precisely how they should conduct their elections.” 2020 WL 2185553, at *2 (6th
 Cir. May 5, 2020) (citing Clingman v. Beaver, 544 U.S. 581, 586 (2005). Put simply, Plaintiffs essentially ask the
 Court to write their names onto California’s ballot by judicial fiat. For the reasons addressed above, the Court cannot
 do so.

  CV-90                                     CIVIL MINUTES—GENERAL                            Initials of Deputy Clerk KT
Case 2:20-cv-05859-DMG-E Document 22 Filed 07/20/20 Page 12 of 12 Page ID #:477



                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

  Case No.      CV 20-5859-DMG (Ex)                                       Date   July 20, 2020

  Title Joseph Kishore, et al. v. Gavin Newsom, et al.                                  Page    12 of 12

                                               IV.
                                           CONCLUSION

          In light of the foregoing, Plaintiffs’ MPI is DENIED.

        The current pandemic has made nearly every aspect of normal life more difficult and
 dangerous. Participation in the democratic process is no exception. In a case where a candidate
 can demonstrate the necessary diligence in pursuing ballot access, the pandemic and a state’s
 response to it may operate to make that state’s ballot-access regime unconstitutional as applied.
 But, under the law that the Court must apply, this is not such a case.

         It is nonetheless incumbent on public officials to avoid forcing citizens who wish to
 exercise their right to participate in democracy to choose between their well-being and their
 constitutional rights. The pandemic has not relieved local, state, and federal elections officials of
 their obligation to foster free debate, recognize citizens and candidates of diverse views, and ensure
 that the people have the opportunity to cast their vote of choice. Moving forward, Defendants
 should strive to prepare for the upcoming November elections, with its unprecedented challenges,
 in the most proactive and transparent way possible, so that voters and candidates alike can be sure
 that they have all the information and means necessary to fully participate in the electoral process
 in the safest and most responsible way possible.

 IT IS SO ORDERED.




  CV-90                             CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk KT
